NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        JAN 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NICKY M NICHOLS,                                No.    15-35110

                Plaintiff-Appellant,            D.C. No. 3:14-cv-05139-BHS

 v.
                                                MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Benjamin H. Settle, District Judge, Presiding

                           Submitted January 19, 2018**


Before:      THOMAS, Chief Judge, and TROTT and SILVERMAN, Circuit
Judges

      Nicky Nichols appeals the district court’s decision affirming the

Commissioner of Social Security’s denial of Nichols’s application for disability

insurance benefits and supplemental security income under Titles II and XVI of the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Social Security Act. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Ghanim v. Colvin, 763 F.3d 1154, 1159 (9th Cir. 2014), and we affirm.

      The Administrative Law Judge (“ALJ”) provided specific and legitimate

reasons supported by substantial evidence to reject Dr. Jackson’s opinion.

Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014). First, the ALJ reasonably

concluded that Dr. Jackson’s opinion was inconsistent with objective medical

evidence showing only mild physical limitations. Tommasetti v. Astrue, 533 F.3d
1035, 1041 (9th Cir. 2008) (explaining that the ALJ reasonably relied on

inconsistencies with the medical record to discount a treating physician’s opinion).

Second, the ALJ properly rejected the opinion based on inadequate clinical

findings supporting it. See Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219,

1228 (9th Cir. 2009) (explaining that an ALJ can reasonably discount a treating

physician opinion that is inadequately supported by clinical findings).

      Dr. Jackson’s additional progress notes, first considered by the Appeals

Council, became part of the full record before this court. See Brewes v. Comm’r of

Soc. Sec. Admin., 682 F.3d 1157, 1163 (9th Cir. 2012) (holding that records

considered by the Appeals Council become part of the administrative record that

this court must review). Based on the full record before this court, substantial

evidence continues to support the ALJ’s reasoning for rejecting Dr. Jackson’s

opinion.


                                          2                                   15-35110
      The ALJ properly rejected the opinion of non-acceptable medical source Mr.

Gray based on the germane reasons that Mr. Gray had a short duration of contact

with Nichols and Mr. Gray’s opinion conflicted with his own treatment notes. See

Ghanim, 763 F.3d at 1161 (recognizing a conflict with treatment notes as a

germane reason to reject the medical opinion of a non-acceptable medical source);

Crane v. Shalala, 76 F.3d 251, 254 (9th Cir. 1996) (including limited duration of

contact in germane reasons for rejecting testimony of therapist).

      The ALJ provided several specific, clear, and convincing reasons for finding

Nichols less than fully credible regarding the severity of her symptoms. Vasquez v.

Astrue, 572 F.3d 586, 591 (9th Cir. 2009). First, the ALJ reasonably discredited

Nichols’s testimony regarding the severity of her physical limitations based on the

inconsistency between Nichols’s testimony and her boyfriend’s testimony

regarding her ability to attend to self-care. See Tommasetti, 533 F.3d at 1041–42

(explaining that the ALJ properly resolves conflicts and ambiguities between

evidence). Second, the ALJ properly concluded that Nichols’s physical

performance in medical evaluations was inconsistent with her testimony regarding

the severity of her functional limitations. See Molina v. Astrue, 674 F.3d 1104,

1113 (9th Cir. 2012) (concluding that the ALJ properly relied in part on the

objective medical evidence to discredit claimant testimony). Third, the ALJ

properly discredited Nichols’s testimony regarding the alleged severity of her


                                         3                                     15-35110
symptoms based on inconsistencies with her own statements regarding her

activities. See Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (concluding

that the ALJ properly discredited the alleged severity of a claimant’s symptoms

based on inconsistencies with the claimant’s own statements regarding her

activities).

       Substantial evidence supports the ALJ’s residual functional capacity finding

and conclusion of non-disability at step five. See Stubbs-Danielson v. Astrue, 539
F.3d 1169, 1175-76 (9th Cir. 2008) (concluding that the claimant fails to raise any

fresh issue when their contention of error at step five restates earlier arguments

regarding the ALJ’s review of the evidence).

       AFFIRMED.




                                          4                                    15-35110